DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 13 September 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/300,338 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 13 September 2021 is acknowledged and entered.  Following the amendment, claims 6, 8, 9, 13 and 14 are amended, and the new claim 64 is added.    
Currently, claims 1, 3-9, 11-15, 23-26, 28 and 64 are pending, and claims 1, 3, 5-9 and 11-15 and 64 are under consideration. Claims 4, 23-26 and 28 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
The enablement rejection of claims 1, 3, 5-9 and 11-15 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment (which, however, raises the issue of indefiniteness under 35 U.S.C. 112(a) (see below)).  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/13/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9 and 11-15 remain rejected, and the new claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, 
Claim 1 remains indefinite for the recitation “an amount effective to increase production of IL-22 by the ILC3s” because it is unclear how such an amount can be determined in a patient.  The claim is further indefinite for the recitation “(1) a combination of soluble GDNF Family binding Receptor alpha (GFRa) and a GFRa ligand (GFL) or an analog or mimetic thereof” because it is unclear whether “an analog or mimetic thereof” means thereof of GFRa or GFL or both.  The metes and bounds of the claim, therefore, cannot be determined.  Claim 9 is similarly indefinite.
Claim 3 is indefinite for the recitation “wherein the combination of … comprises: (1) a combination of: (a) …; (b) …; (c) …; (d) …; (e)…; (f) …; (g) …; …” because it is unclear whether “a combination of” means a combination of each of (a) - (g), or a combination of all of (a) - (g).  The metes and bounds of the claim, therefore, cannot be determined.  Claim 9 is similarly indefinite.  Furthermore, the claim recites “(2) a combination of two or more of (a), (b), (c), (d), (e), (f) and (g)”; does such intend to mean including administering all of the agents recited in the claim to a patient?  Claim 11 is similarly indefinite.
Claim 9 remains further indefinite for the recitation “A method for treating a disease, comprising administering to a subject in need of such treatment …” because it is unclear what “a disease” is or encompasses; what “such treatment” is; and who is in need of such treatment, i.e., what the patient population is.  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Applicants argument filed on 13 September 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, with respect to claim 1, the applicant repeated the previous argument: the application demonstrates that increased production of IL-22 in ILC3 cells is associated with increased expression of epithelial reactivity and repair genes and protection from inflammation, IBD, and translocation of gut bacteria in vivo.  Applicant further argue, citing the Zenewicz and Parks references, that a person skilled in the art would understand that diseases associated with ILC3 cells that may be treated by increasing IL-22 production; and the practical purpose of increasing IL-22 production in ILC3 cells and the benefit such increased production in treating disease is therefore not unclear.  
This argument is not persuasive for the reasons of above.  Again, it is unclear how “an amount effective to increase production of IL-22 by the ILC3s” can be determined for a patient.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites “wherein the disease is …, graft versus host disease, Crohn's disease, or ulcerative colitis”; however, applicant has not pointed out, nor can the examiner locate, the basis in the specification for such limitations.  
This is a new matter rejection.  

Claims 1, 3, 5-9 and 11-15 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.     
Claims 1, 3, 5-9 and 11-15 and 64 encompass the use of 1) “an analog or mimetic thereof” of GFRa and GFL (claims 1 and 9, for example); and of various molecules recited in claims 3 and 11, which is extremely broad and reads on any or all functional equivalents since there is no structural limitation associated with said analog or mimetic; and 2) an antibody that specifically binds to RET and increases RET tyrosine kinase activity (claims 1 and 9, for example).  However, while the specification discloses the specific molecules recited, no analog or mimetic thereof of those molecules or antibody binding to RET and increasing RET tyrosine kinase activity meeting the limitations of the claims was ever identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, neither is disclosed in the specification.  Further, there is no way for one skilled in the art to predict a structure of “an analog or mimetic” of the recited molecules, or an antibody increasing RET tyrosine kinase activity, and the specification provides no guidance regarding or working examples regarding such.  Thus, the skilled artisan cannot envision the detailed chemical structure of the encompassed analog or mimetic or antibody, therefore, conception is not achieved regardless of the complexity or simplicity of making a peptide, a small molecule, a nucleic acid or an antibody.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Based on the unpredictable nature of the invention, the broad scope of the claims, and lack of species disclosed for the claimed genus, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of “an analog or mimetic thereof”, and “an antibody that specifically binds to RET and increases RET tyrosine kinase activity”).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only these specific molecules recited in the claims, but not the full breadth of the claims (“an analog or mimetic thereof”, or “an antibody that specifically binds to RET and increases RET tyrosine kinase activity”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion:
No claim is allowed.


Advisory Information:	
	Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/24/22